ORDER
(1) DENYING MOTION FOR ORAL ARGUMENT
(2) GRANTING MOTION TO DISMISS THE APPEAL
Before HOGGE, WHITE and LESTER, JJ.
The Court, having considered the motion for oral argument, and the response thereto, and being otherwise sufficiently advised, said motion is hereby DENIED.
The Court, having further considered the motion to dismiss the appeal, and the re*619sponse thereto, and being of the opinion that the Franklin Circuit Court’s order of March 25,1977 is not a final and appealable order, said motion is hereby GRANTED.
ORDER
(1) GRANTING MOTION TO FILE ADDITIONAL AUTHORITIES
(2) DENYING MOTION TO RECONSIDER
Before HAYES, HOWARD, and WIL-HOIT, JJ.
The Court, having considered the motion to file additional authorities, and the response thereto, and being otherwise sufficiently advised, said motion is hereby GRANTED.
The Court, having further considered the motion to reconsider this Court’s May 24, 1977 order of dismissal, and the memorandum of additional authorities, and the response thereto, and being otherwise sufficiently advised, the motion to reconsider is hereby DENIED.